Citation Nr: 0311837	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The veteran and her spouse testified at a videoconference 
hearing that was chaired by the undersigned in December 2002.  
A transcript of that hearing has been associated with her 
claims folder.


REMAND

In essence, the veteran contends that her diagnosed PTSD is 
etiologically related to the sexual harassment and abuse she 
was the subject of while on active duty.  After a careful 
review of the evidentiary record, to include the testimonies 
offered by the veteran and her spouse at the December 2002 
video hearing, the Board has determined that additional 
development of this case is warranted.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the record reveals VA's compliance with its re-defined 
duties to assist and notify in the RO's written 
communications to the veteran which include, for example, a 
June 1998 letter informing the veteran of the status of her 
claim, of what she needs to have the benefit sought on appeal 
granted, and of the need for her to fill and complete a 
personal assault questionnaire that was attached to that 
letter.  The RO has also made reasonable efforts to secure 
all pertinent evidence identified by the veteran (such as VA 
inpatient and outpatient medical records) and has had her 
examined, as reflected in the VA mental disorders examination 
report of March 1999 that is part of the record.

Until very recently, the Board would generally undertake this 
additional development, including notification regarding the 
VCAA, on its own.  However, on May 1st, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the regulation that permitted the Board 
to do so, codified at 38 C.F.R. § 19.9(a)(2), on the basis 
that, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which 
allowed the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the claimant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

Consequently, the Board no longer has the authority to 
provide initial notice of the VCAA or decide claims based on 
the new evidence that it develops or obtains without 
obtaining a waiver from the appellant of his or her right to 
have one year to submit additional evidence or have the new 
evidence initially considered by the RO.  No such waiver is 
of record in this case.  Thus, the result in this particular 
case is that the RO must provide VCAA notice to the veteran 
and thereafter re-adjudicate the claim on appeal.

Additionally, the Board notes that the veteran has indicated 
that she has received mental health treatment from VA since 
October 2000, records of which are not in the file.  Also, it 
appears that the veteran's complete personnel file is not 
part of her claims folder, and the veteran has partially 
identified an individual who served with her in Germany who 
she believes could confirm her stressors, if located.  Thus, 
it is the Board's opinion that the RO should contact the 
National Personnel Records Center (NPRC) to secure the 
veteran's personnel records and, if available, a roster of 
all the members of the veteran's unit while she was stationed 
in Germany in the early 1990's.  This information could 
assist the veteran in being able to identify the individual 
she indicates could corroborate her stressors.

Insofar as the Board is remanding this case to cure any VCAA-
related procedural deficiencies, it is the Board's opinion 
that the RO should also be asked to accomplish this 
additional development of the evidentiary record.
 
Finally, the Board notes that the veteran still needs to be 
notified of the amendments to the regulations addressing PTSD 
claims based on personal assault, currently codified at 
38 C.F.R. § 3.304(f).  The RO should also advise the veteran 
that evidence from sources other than her service records, 
including evidence of behavior changes and lay statements 
from individuals who can corroborate her contentions, may 
constitute credible supporting evidence of the claimed 
stressors.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the file the veteran's records 
reflecting any inpatient and/or 
outpatient treatment for her PTSD 
furnished at the VA Medical Center in 
North Little Rock, Arkansas, between 
October 2000 and the present.

2.  The RO should contact the NPRC and 
ask for the veteran's personnel records 
and, if available, a roster of all the 
members of the veteran's unit while she 
was stationed in Germany in the early 
1990's.

3.  The RO should then review the 
veteran's claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, 
the RO must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support her service connection claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  

Also, the RO should notify the veteran of 
the amendments to the regulations 
addressing PTSD claims based on personal 
assault, currently codified at 38 C.F.R. 
§ 3.304(f), and advise her that evidence 
from sources other than her service 
records, including evidence of behavior 
changes and lay statements from 
individuals who can corroborate her 
contentions, may constitute credible 
supporting evidence of the claimed 
stressors.  The RO should also inform the 
veteran of the results of the request to 
the NPRC for the roster of her unit, and 
provide her with an opportunity to review 
that roster, if obtained, to see if it 
refreshes her memory as to names of 
individuals who might be able to 
corroborate her account.

4.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
She has, nevertheless, the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



